Petition for writ of error to the Circuit Court of Appeals for the Sixth Circuit. Petition submitted October 5,4920. Decided October 11, 1920. Per Curiam. The petition for writ of error is denied. See § 237 of the Judicial Code, as amended by the Act of September 6,1916, c. 448, § 2,39 Stat. 726. Petition for a writ of certiorari and for a writ of mandamus denied. Mr. Helm Bruce and Mr. Alex. G. Barret for petitioner. Mr. E. P. Humphrey, Mr. James Piper, Mr. A. P. Humphrey and Mr. William W. Crawford for respondent.